Case 3:20-cr-30028-MGM Document 2-1 Filed 09/17/20 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City Dalton Related Case Information:

County _Berkshire Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant
Magistrate Judge Case Number
Search Warrant Case Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name James LaFrance Juvenile: [ ] Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) Dalton, MA
Birth date (Yr only); 1956 SSN (last4#);_1679 Sex M__ Race: White Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA _Alex J. Grant Bar Number if applicable _629754
Interpreter: [| Yes No List language and/or dialect:
Victims: [V Yes [ _|No If yes, are there multiple crime victims under 18 USC§3771(d)() [ | Yes No
Matter to be SEALED: [] Yes No
[V | Warrant Requested [| Regular Process [ ] In Custody
Location Status:
Arrest Date
[Already in Federal Custody as of in
[V Already in State Custody at Middleton House of Corr. [  |Serving Sentence [V Awaiting Trial
[Jon Pretrial Release: Ordered by: on
Charging Document: [] Complaint [Information Indictment
Total # of Counts: [  ]Petty | |Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: Wn /2-0 Signature of AUSA: Elbe Lt-t-

 
Case 3:20-cr-30028-MGM Document 2-1 Filed 09/17/20 Page 2 of 2
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant James LaFrance

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Sexual Exploitation of Children
Set 1 18 USC 2251(a) 1-4

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
